
	
		II
		112th CONGRESS
		2d Session
		S. 2164
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Secretary of the Army to carry out
		  activities to manage the threat of Asian carp traveling up the Mississippi
		  River in the State of Minnesota, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Upper Mississippi Conservation and
			 River Protection Act of 2012 or the Upper Mississippi CARP Act.
		2.DefinitionsIn this Act:
			(1)Alternative
			 technology barrierThe term
			 alternative technology barrier means—
				(A)an electric barrier;
				(B)an acoustic barrier;
				(C)a bubble barrier; and
				(D)any other barrier the Secretary determines
			 to be appropriate.
				(2)Asian
			 carpThe term Asian carp means—
				(A)grass carp (Ctenopharyngodon
			 idella);
				(B)silver carp
			 (Hypophthalmichthys molitrix);
				(C)bighead carp
			 (Hypophthalmichthys nobilis); and
				(D)black carp
			 (Mylopharyngodon piceus).
				(3)Lock and Dam
			 2The term Lock and Dam
			 2 means the lock and dam located on Mississippi River mile 815.2
			 upstream of Hastings, Minnesota.
			(4)Lock and Dam
			 4The term Lock and Dam
			 4 means the lock and dam located on Mississippi River mile 752.8 in
			 Alma, Wisconsin.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(6)Upper St.
			 Anthony Falls Lock and DamThe term Upper St. Anthony Falls Lock
			 and Dam means the lock and dam located on Mississippi River mile 853.9
			 in Minneapolis, Minnesota.
			3.Feasibility study on
			 temporary closure of Upper St. Anthony Falls Lock
			(a)StudyThe Secretary shall conduct a study on the
			 feasibility of temporarily closing the lock at the Upper St. Anthony Falls Lock
			 and Dam to manage the threat of Asian carp traveling up the Mississippi River
			 in the State of Minnesota.
			(b)Potential
			 impactsIn conducting the study, the Secretary shall assess the
			 potential impacts, including environmental and economic impacts of—
				(1)temporary closure
			 of the lock; and
				(2)continuing to
			 operate the lock.
				(c)ConsultationThe
			 Secretary shall carry out the study in consultation with the Secretary of the
			 Interior and appropriate Federal, State, and local entities.
			(d)Public
			 commentIn conducting the study, the Secretary shall provide an
			 opportunity for, and take into consideration, public comments.
			(e)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 results of the study.
			4.Feasibility study
			 on use of other Asian carp control measures
			(a)StudyThe Secretary shall conduct a study on the
			 feasibility of implementing control measures at the Upper St. Anthony Falls
			 Lock and Dam to manage the threat of Asian carp traveling up the Mississippi
			 River in the State of Minnesota.
			(b)Types of control
			 measuresThe study shall include an examination of—
				(1)permanent closure
			 of the lock;
				(2)modified lock operations;
				(3)the use of an alternative technology
			 barrier; and
				(4)any other control
			 measures the Secretary determines to be appropriate.
				(c)Potential
			 impactsIn conducting the study, the Secretary shall assess the
			 potential impacts, including environmental and economic impacts of—
				(1)implementing each
			 of the control measures described in subsection (b); and
				(2)not implementing
			 any control measures.
				(d)ConsultationThe Secretary shall carry out the study in
			 consultation with the Secretary of the Interior and appropriate Federal, State,
			 and local entities.
			(e)Public
			 commentIn conducting the study, the Secretary shall provide an
			 opportunity for, and take into consideration, public comments.
			(f)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 results of the study.
			5.Closure of locks
			 to prevent spread of Asian carp
			(a)Discretionary
			 closureThe Secretary may
			 close the lock at the Upper St. Anthony Falls Lock and Dam if the Secretary
			 determines in writing, based on the assessment of potential impacts under
			 section 3(b), that closure of the lock is justified as a method to manage the
			 threat of Asian carp traveling up the Mississippi River in the State of
			 Minnesota.
			(b)Mandatory
			 closureThe Secretary shall close the lock at the Upper St.
			 Anthony Falls Lock and Dam if the Secretary determines that—
				(1)1
			 or more live adult Asian carp has been captured above Lock and Dam 2; or
				(2)1 or more juvenile Asian carp has been
			 captured above Lock and Dam 4.
				(c)Period of
			 closureIf the Secretary closes the lock under this section, the
			 Secretary may reopen the lock after the Secretary determines in writing that
			 adequate measures are in place to manage the threat of Asian carp moving
			 upstream of the Upper St. Anthony Falls Lock and Dam.
			(d)Emergency
			 operationsNothing in this
			 section shall prevent the Secretary from carrying out emergency lock operations
			 necessary to mitigate flood damage.
			6.Asian Carp
			 Control Strategy FrameworkThe
			 Council on Environmental Quality shall incorporate the Upper Mississippi River
			 and tributaries, the Minnesota River, and the St. Croix River into the Asian
			 Carp Control Strategy Framework of the Council.
		7.Sense of
			 CongressIt is the sense of
			 Congress that, to the maximum extent practicable, Federal agencies researching
			 Asian carp control technologies should partner with State and local
			 shareholders, giving priority to those collaborative partnerships in which the
			 State and local shareholders contribute to the cost of the research.
		
